Holmes, J.,
concurring in part and dissenting in part. I am in wholehearted agreement with the policy pronouncements contained in this opinion; however, I must dissent from the judgment. The pronouncement that district hearing officers, as well as regional boards of review, and the Industrial Commission, must specifically state which evidence is relied upon to reach their conclusion, is a salutary one, and long overdue. When writing as a *485judge of the Tenth District Court of Appeals, I opined for just such a rule on a number of occasions.
I dissent from the judgment, in that I would grant only a limited writ of mandamus directing the commission to specify the basis of its decision. Here, it could be reasonably concluded that the denial of the claim was based upon a determination that there was an absence of proximate cause between the August 1974 injury and the physical condition upon which the claim was based. However, this should be so stated in the final commission order if the claim is to be denied.